United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50373
                        Conference Calendar



SUE WALSTON,

                                    Plaintiff-Appellant,

versus

WILLIAM R. VANCE, In his official capacity as Justice of the
State Court of Appeals for the Tenth District of Texas; STATE OF
TEXAS, SUPREME COURT OF TEXAS,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. W-03-CV-13
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Sue Walston appeals the district court’s dismissal of a

complaint challenging the constitutionality of Texas’ procedures

governing judicial elections and requesting damages that include

federal injunctive and declaratory relief prohibiting Texas

judges from presiding over certain cases.     The district court did

not err in holding that the federal relief Walston requests is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50373
                                -2-

barred by the Rooker-Feldman** doctrine.   See Matter of

Reitnauer, 152 F.3d 341, 344 (5th Cir. 1998).

     AFFIRMED.




     **
       District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 476 & 482 (1983); Rooker v. Fidelity Trust Co., 263
U.S. 413, 415 (1923).